                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ERIKA EBERHARDINGER,                       :   CIVIL ACTION NO. 1:16-CV-2481
                                           :
                    Plaintiff              :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
CITY OF YORK, et al.,                      :
                                           :
                    Defendants             :

                                       ORDER

      AND NOW, this 25th day of September, 2019, upon consideration of plaintiff’s

motion (Doc. 95) in limine, wherein plaintiff requests that the court find admissible

certain video evidence and permit that video to be played during opening

statements, and it appearing that defendants object to both requests and challenge

authentication of the video under Federal Rule of Evidence 901, (see generally Doc.

122), and the court noting that Rule 901 provides that to authenticate an item of

evidence “the proponent must produce evidence sufficient to support a finding that

the item is what the proponent claims it is,” FED. R. EVID. 901(a), and further

provides that testimony of a witness with knowledge “that an item is what it is

claimed to be” will suffice, FED. R. EVID. 901(b)(1), and the court observing that the

video footage was provided to plaintiff by defendants and that plaintiff purports to

have an affidavit from Alex Angelina—the individual who combined the separate

video files into a single, side-by-side video—that no alterations were made to the

videos other than to shorten their length, 1 (see Doc. 100 at 1-2); McQueeney


      1
        Plaintiff asserts that she attached the affidavit from Alex Angelina as
“Exhibit A” to her brief in support of the instant motion in limine, but no affidavit
or exhibit is attached.
v. Wilmington Tr. Co., 779 F.2d 916, 929 (3d Cir. 1985) (explaining that it “is surely

probative” for authentication purposes that evidence in question was produced by

opposing party in discovery), and the court determining that “the fact-finder could

legitimately infer that the evidence is what the proponent claims it to be,”

McQueeney, 779 F.2d at 928, and the court further noting that it has already

addressed defendants’ prejudice arguments in its September 18, 2018 summary

judgment memorandum, see Eberhardinger v. City of York, 341 F. Supp. 3d 420, 426

n.2 (M.D. Pa. 2018), aff’d, __ F. App’x __, 2019 WL 3544021 (3d Cir. Aug. 5, 2019),

which analysis has not changed given that defendants had an additional 12 months

to investigate “the process or equipment that was used to create the video” and

“how the audio and video files were synchronized” yet have taken no such action,

and the court concluding that plaintiff’s video can be properly authenticated and is

therefore admissible, it is hereby ORDERED that plaintiff’s motion (Doc. 98) in

limine is conditionally GRANTED as follows:

      1.     Plaintiff’s video evidence shall be admissible at trial provided that
             plaintiff file and serve defendants with a copy of the affidavit of Alex
             Angelina, as described above, no later than Friday, October 4, 2019.

      2.     In light of the admissibility determination in paragraph 1 above, and
             because demonstrative evidence is frequently permitted in opening
             statements, plaintiff’s request to utilize the at-issue video during her
             opening statement is GRANTED.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania
